COURT OF APPEALS FOR THE
                         FIRST DISTRICT OF TEXAS AT HOUSTON

                                          NOTICE

Appellate case name:        Lanesha Washington v. Cerberus SFR Holding
Appellate case number:      01-18-00712-CV
Trial court case number:    1112687
Trial court:                County Civil Court at Law No. 1 of Harris County

        Appellant, Lanesha Washington, has filed a notice of appeal of the trial court’s
final judgment signed on August 3, 2018. The clerk’s record filed in this Court includes
appellant’s “Statement of Inability to Afford Payment of Court Costs or an Appeal Bond”
filed in the trial court proceedings. See TEX. R. CIV. P. 145(a), (b), 510.9(c). The clerk’s
record does not reflect that any motion to require appellant to pay costs or any contest to
appellant’s statement was filed. See id. 145(f), 510.9(c)(2).
       Accordingly, the Clerk of this Court is directed to make an entry in this
Court’s records that appellant is allowed to proceed on appeal without payment of
costs. See TEX. R. CIV. P. 145(a), (c); TEX. R. APP. P. 20.1.
       The court reporter clerk is directed to prepare and file with this Court a reporter’s
record at no cost to appellant. See TEX. R. CIV. P. 145(a), (c); TEX. R. APP. P. 35.3(b),
(c). The reporter’s record is due to be filed no later than October 2, 2018. See TEX.
R. APP. P. 35.1.


Judge’s signature: /s/ Terry Jennings
                    Acting individually         Acting for the Court

Date: September 13, 2018